DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art
Davis et al.  (US 20180281933, Double Folding Drone Arms With Landing Gear).
Rutland.  (US 11174848, Controlling Aerial Vehicle Components Using Shape Memory Actuators).
Knowles et al.  (US 6834835, Telescopic Wing System).
Tournet et al.  (US 20190127066, REMOTE-CONTROLLED UNMANNED FOLDABLE AIRCRAFT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and further in view of Rutland.

Re claim 1    Referring to the figures and the Detailed Description, Davis discloses: 
 A drone comprising: a body; a control system located within the body (310); 
a plurality of tubes, wherein each tube comprises a first end, a second end, and a surface, and wherein each tube is connected to the body by the first end of the tube (102); a plurality of propeller units, wherein each propeller unit is connected to the second end of a respective one of the plurality of tubes (104); and 
However Davis fails to teach as disclosed by Rutland: a plurality of patches (750), wherein each patch is applied to the surface of a respective one of the plurality of tubes (col. 24, l 42- col. 25, l 44, to be applied to each items 102 of Davis similar to item 751 of Rutland and wherein the material of 102 is replaced by the material of item 751).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Rutland teachings of a plurality of patches (58), wherein each patch is applied to the surface of a respective one of the plurality of tubes into the Davis to control the movement, adjustment, or alteration of at least one component using shape memory actuators based on the data and information to reduce the mechanical connection to reduce weight.
and comprises shape memory alloy wires (Rutland col. 7, l 49-59), wherein the control system is configured to control the drone by activating or deactivating the shape memory alloy wires (Rutland control system 120 and col. 25, l 11-19, absent of defining how activating or deactivating the shape memory alloy wires will result in controlling the drone, thus, the changes to a configuration, e.g., a shape and/or a length of the shape memory actuators affect the tube 102 and may result in controlling the drone by changing the thrust angle of the propeller 104).

Re claim 2    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:  The drone of claim 1, wherein the control system is configured to cause the shape memory alloy wires of at least one patch of the plurality of patches to receive an electrical current. (Rutland fig. 3, item 120 controls the plurality of patches to receive an electrical current as an essential factor for the function of the shape memory alloy wires from power supplies 130).

Re claim 4    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:   The drone of claim 2, wherein the control system is configured to receive a signal to increase controllability of the drone, and to cause the shape memory alloy wires of the at least one patch to receive the electrical current in  response to receiving the signal (Rutland col. 9, l13-29 and Davis 0032 and fig. 3, item 320, functional language and intended use).

Re claim 5    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:   The drone of claim 2, wherein the control system is configured to receive a signal to perform a maneuver, and to cause the shape memory alloy wires of the at least one patch to receive the electrical current in response to receiving the signal (Rutland col. 9, l13-29 and Davis 0032 and fig. 3, item 320, functional language and intended use).

Re claim 6    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:   The drone of claim 5 wherein the maneuver is to change the altitude of the drone, turn the drone, or rotate the drone (Davis 0044 and fig. 3, item 320, the processor of the UAV may control the UAV 200 for operation (e.g., flying) that covers the maneuver of the drone).

Re claim 7    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:   The drone of claim 1, wherein the control system is configured to cause the shape memory alloy wires of at least one patch of the plurality of patches to stop receiving an electrical current. (Rutland control system controls shape memory actuators between receiving an electrical current and stop receiving an electrical current in order to perform, and  Davis 0032,… configured with processor-executable instructions to control flight and other operations of the drone, and fig. 3, item 320 controls power unit 350 thus it is capable of performing the limitation as it is part of operations of the drone, opposite to claim 2).

Re claim 8    Referring to the figures and the Detailed Description, Davis, as modified above, discloses:   The drone of claim 1, wherein the plurality of tubes comprises four or more tubes (Davis items 104).

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and further in view of Rutland and further in view of Knowles.

Re claim 3    Referring to the figures and the Detailed Description, Davis, as modified above, fails to teach as disclosed by Knowles:  The drone of claim 2, wherein the shape memory alloy wires of the at least one patch of the plurality of patches shrink when the electrical current is received (fig. 4A, item 23).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Knowles teachings of the shape memory alloy wires of the at least one patch of the plurality of patches shrink when the electrical current is received into the Davis, as modified above, to allow the shape memory alloy wires to move in the desired/predetermined direction to achieve the predictable result.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and further in view of Rutland and further in view of Tournet.

Re claim 9    Referring to the figures and the Detailed Description, Davis, as modified above, fails to teach as disclosed by Tournet:   The drone of claim 1, wherein the plurality of tubes are inflatable tubes (¶ 0035).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Tournet teachings of the plurality of tubes are inflatable tubes into the Davis, as modified above, to reduce weight in flight and save space on ground.

Allowable Subject Matter 
Claims 10-20 are allowed.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642